Citation Nr: 1638815	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-01 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection of asthma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on remand from the Court of Appeals for Veteran's Claims (the Court).  This case matter was remanded by the Court in May 2016 after the Veteran appealed the Board's April 2015 decision denying service connection of asthma.  

This claim originates from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2013 the Veteran testified before the undersigned with respect to this claim during a hearing held at the St. Paul, Minnesota RO.  A copy of the transcript of that hearing has been associated with the claims file.

This case was processed with reference to the Veteran's paper claims file, as well as to the Veteran's electronic claims files in the Veteran's Benefits Management System and the Virtual VA system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As was noted above, this claim was previously before the Board in April 2015.  At that time the Board denied the Veteran's claim for service connection, and the Veteran subsequently appealed the Board's decision to the Court.  In May 2016 the Court issued an order vacating the Board's April 2015 decision and remanding the claim to the Board for further adjudicative action.  Included in this order is a directive that the Board ensure that reasonable efforts have been made to obtain the Veteran's service personnel records prior to adjudicating the Veteran's claim for benefits.
The Board also notes that a remand by the Court confers on the Veteran a right to VA's compliance with the terms of that remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board finds that a remand is required in this case in order to ensure that VA makes reasonable attempts to obtain the Veteran's service personnel records.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant VA treatment records which are not currently associated with the claims file. 

2. Obtain the Veteran's service personnel records, including those held by the National Personnel Records Center.  

If it is reasonably certain that such records do not exist, or that further efforts to obtain those records would be futile, a formal finding to that effect must be associated with the claims file, along with any and all documentation of VA's attempts to obtain these records. 

3. After completing the above development, and any other development as then may become indicated, the Veteran's claim should be re-adjudicated based on the totality of the claims file.  If the Veteran's claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate time for response before the claim is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




